



Exhibit 10.2

FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT
THIS FIRST AMENDMENT TO ASSET PURCHASE AGREEMENT (this “Amendment”) is made and
entered effective as of October 14, 2014 (the “Effective Date”), by and among
AMERICAN REALTY CAPITAL VII, LLC, a Delaware limited liability company, for
itself and for the benefit of ARHC WHWCHPA01, LLC, a Delaware limited liability
company and ARHC WHWCHPA01 TRS, LLC, a Delaware limited liability company
(“Purchaser”) and FIRST SOMERSET, LLC, a Pennsylvania limited liability company
(“Seller”).
WHEREAS, Seller and Purchaser entered into that certain Asset Purchase Agreement
dated September 3, 2014 (the “Agreement”), and Seller and Purchaser desire to
further amend the Agreement as hereinafter set forth.
NOW, THEREFORE, in consideration of the agreements hereinafter set forth and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller and Purchaser agree as follows:


1.
Recitals and Defined Terms. The foregoing recitals are true and correct and are
incorporated herein by reference. All capitalized terms used herein and not
expressly defined shall have the meaning given to them in the Agreement.



2.
Extension of Due Diligence Period. The “Due Diligence Period” (as defined in
Section 4.1(a) of the Agreement) shall extend for all purposes under the
Agreement at least through 5:00 P.M., Eastern time on October 28, 2014, and
shall continue to be subject to any further extension applicable pursuant to
Section 4.1(b) and Section 4.12 of the Agreement.



3.
Immediate Repair Credit. Upon the Closing of the transactions contemplated by
the Agreement, Purchaser shall receive a credit in a total amount equal to
Twenty-One Thousand and NO/100 Dollars ($21,000.00) for certain repairs to the
Facility identified by the Purchaser’s third party consultants as immediately
necessary, which repairs are more specifically described in Exhibit A attached
hereto. Such credit shall be reduced or, as applicable, eliminated to the extent
Purchaser has determined to its reasonable satisfaction that such conditions
have been repaired or corrected by Seller prior to Closing.



4.
Agreement Remains In Effect. The Agreement, as previously amended and modified
by this Amendment, is hereby ratified and affirmed as binding and in full force
and effect.



5.
Counterparts. This Amendment may be executed in any number of counterparts, each
of which shall be deemed an original. This Amendment may be executed by
counterpart signatures and all counterpart signature pages shall constitute a
part of this Agreement. Delivery of a counterpart hereof via facsimile
transmission or by electronic mail transmission, including but not limited to an
Adobe file format document (also known as a PDF file), shall be as effective as
delivery of a manually executed counterpart hereof.



[Signature Pages Follow.]




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first above written.


SELLER:


FIRST SOMERSET, LLC,
a Pennsylvania limited liability company


By: /s/ MICHAEL S. LEHNKERING, Managing Partner
Name: MICHAEL S. LEHNKERING
Title:     President






PURCHASER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company






By:                        
Print Name: _________________________
Title:                        




For itself and for the benefit of
ARHC WHWCHPA01, LLC, a Delaware limited liability company and
ARHC WHWCHPA01 TRS, LLC, a Delaware limited liability company



[signature page to First Amendment to Asset Purchase Agreement – Wellington at
Hershey’s Mill]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Asset Purchase Agreement as of the date first above written.


SELLER:


FIRST SOMERSET, LLC,
a Pennsylvania limited liability company


By:                        
Name: MICHAEL S. LEHNKERING
Title:     President






PURCHASER:


AMERICAN REALTY CAPITAL VII, LLC,
a Delaware limited liability company






By:    /s/ JESSE C. GALLOWAY        
Print Name:    Jesse C. Galloway     _____
Title:    Authorized Signatory_____________




For itself and for the benefit of
ARHC WHWCHPA01, LLC, a Delaware limited liability company and
ARHC WHWCHPA01 TRS, LLC, a Delaware limited liability company





[signature page to First Amendment to Asset Purchase Agreement – Wellington at
Hershey’s Mill]



--------------------------------------------------------------------------------



EXHIBIT A


Identified Repairs



[signature page to First Amendment to Asset Purchase Agreement – Wellington at
Hershey’s Mill]

